Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
1.  A method of lifting liquid from inside a well comprising: 
introducing a plunger forming material into an annulus that circumscribes a string of production tubing disposed in the well; and 
injecting an amount of the plunger forming material from the annulus into an amount of  liquid collected inside the string of production tubing to form a plunger inside the string of production tubing that is cohesive and resistant to shear forces, and to define a column of liquid above the plunger that is made up of a portion of the amount of liquid that is above where the plunger forming material is injected into the string of production tubing for lifting the liquid.

Status
NOTICE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 3/2/2022 reply.  In view of the applicant's amendments, all objections to the specification have been withdrawn, as well as, all Section 112(b) rejections.   
The information disclosure statement (IDS) submitted on 1/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The limitations of claim 1, 10, and 15 were not located in one reference, or a reasonable combination of references, particularly with regard to the manner by which the materials are inserted into the production tubing.  See the cited art, Ren, in the 12/3/2021 office action, and the PCT prosecution history referenced in the PPH petition history.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676